      Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 1 of 10 PageID #:1



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

SIR JOHN HAUSLEY,                                         )
                                                          )   Case No. 21 C 3929
                       Plaintiff,                         )
        v.                                                )   Judge
                                                          )
UNKNOWN MEMBERS OF THE CHICAGO                            )   Magistrate Judge
POLICE DEPARTMENT and CITY OF                             )
CHICAGO, ILLINOIS, a Municipal                            )   JURY TRIAL DEMANDED
Corporation,                                              )
                                                          )
                       Defendants.                        )

                                 CIVIL RIGHTS COMPLAINT

        Plaintiff, SIR JOHN HAUSLEY, by and through his attorneys, Irene K. Dymkar and

Shamoyita M. DasGupta, complains against defendants, UNKNOWN MEMBERS OF THE

CHICAGO POLICE DEPARTMENT and CITY OF CHICAGO, ILLINOIS, as follows:

        1.      This action arises under the United States Constitution and the laws of the United

States, specifically 42 U.S.C. § 1983, to redress deprivations of the civil rights of the plaintiff,

SIR JOHN HAUSLEY, through acts and/or omissions of defendants, UNKNOWN MEMBERS

OF THE CHICAGO POLICE DEPARTMENT and CITY OF CHICAGO, ILLINOIS, committed

under color of law. Specifically here, defendants deprived plaintiff of his rights under the Fourth

and Fourteenth Amendments to the United States Constitution. In addition, plaintiff asserts

supplemental Illinois state claims.

                                    JURISDICTION AND VENUE

        2.      Jurisdiction is based upon 28 U.S.C. §§ 1343, 1331, and 1367

        3.      Venue lies in the United States District Court, Northern District of Illinois,

pursuant to 28 U.S.C. §1391, because all events or omissions giving rise to this claim occurred in

this jurisdiction.
      Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 2 of 10 PageID #:2



                                              PARTIES

       4.      At all times herein mentioned, plaintiff SIR JOHN HAUSLEY was and is a

citizen of the United States and the State of Illinois.

       5.      At all times herein mentioned, defendants UNKNOWN MEMBERS OF THE

CHICAGO POLICE DEPARTMENT were acting under color of state law and as employees or

agents of the CITY OF CHICAGO, ILLINOIS. Once these individuals are identified by name,

plaintiff will move to amend this complaint to name them. A picture of one of the unknown

defendant sergeants is attached to this complaint as Exhibit A.

       6.      Defendant CITY OF CHICAGO is a municipal corporation, duly organized under

the laws of the State of Illinois. Defendant CITY OF CHICAGO maintained, managed, and/or

operated the Chicago Police Department.

                                   FACTUAL ALLEGATIONS

       7.      In the early morning hours of July 25, 2020, plaintiff HAUSLEY was at or near

the 2100 block of West Jackson Boulevard, in Chicago, Illinois.

       8.      Defendants, seven to ten members of the Chicago Police Department, at least two

of whom were Chicago police sergeants, arrived on the 2100 block of West Jackson Boulevard,

in Chicago, Illinois.

       9.      Defendants told the crowd, made up of African American citizens, to disperse and

go home.

       10.     Plaintiff HAUSLEY began backing away as defendants ordered the crowd to

disperse, while voicing his displeasure at the way the officers were yelling and brandishing their

nightsticks.


                                                   2
      Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 3 of 10 PageID #:3



       11.     As plaintiff HAUSLEY backed up toward the sidewalk, an UNKNOWN

MEMBER OF THE CHICAGO POLICE DEPARTMENT, a sergeant, who is depicted in the

picture attached hereto as Exhibit A in the seconds before he struck plaintiff, came at plaintiff,

swinging his nightstick.

       12.     As plaintiff HAUSLEY made comments critical of the police, the UNKNOWN

MEMBER OF THE CHICAGO POLICE DEPARTMENT depicted in Exhibit A struck plaintiff

hard, on his left hand, with his nightstick.

       13.     The blow caused injury to plaintiff’s left hand. It also caused plaintiff to stumble

and plaintiff’s cellphone to go flying.

       14.     When plaintiff asked the sergeant in Exhibit A for his badge number and

complained about being hit, the sergeant threatened to arrest him, claiming that he had only hit

the cup in plaintiff’s hand with his nightstick.

       15.     Another UNKNOWN MEMBER OF THE CHICAGO POLICE DEPARTMENT,

a second sergeant, pulled out his mace, shook it, and threatened to use it.

       16.     Another UNKNOWN MEMBER OF THE CHICAGO POLICE DEPARTMENT,

an officer, grabbed plaintiff by the arm. Plaintiff continued to complain about the rough

treatment.

       17.     Although there were other officers present, including a female officer, no one

intervened to stop the physical abuse.

       18.     The blow to plaintiff HAUSLEY’s hand caused him considerable pain. The hand

swelled up and plaintiff had difficulty moving some of his fingers.

       19.     Plaintiff sought medical attention and received therapy for his injuries.


                                                   3
      Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 4 of 10 PageID #:4




        20.     By reason of the above-described acts and omissions of defendants set forth in the

above paragraphs, plaintiff HAUSLEY suffered great mental, emotional, and physical pain and

suffering, all to his damage.

        21.     The aforementioned acts of defendants UNKNOWN MEMBERS OF THE

CHICAGO POLICE DEPARTMENT were willful, wanton, malicious, oppressive, and done

with reckless indifference to and/or callous disregard for plaintiff HAUSLEY’s rights and justify

the awarding of exemplary and punitive damages.

        22.     By reason of the above-described acts and omissions of defendants UNKNOWN

MEMBERS OF THE CHICAGO POLICE DEPARTMENT, plaintiff HAUSLEY was required

to retain an attorney to institute, prosecute, and render legal assistance to him in the within

action, so that he might vindicate the loss and impairment of his rights. By reason thereof,

plaintiff HAUSLEY requests payment by the individual defendants of a reasonable sum for

attorneys’ fees pursuant to 42 U.S.C. § 1988, the Equal Access to Justice Act, or any other

provision set by law.

                                    COUNT I
  Plaintiff HAUSLEY Against Defendant UNKNOWN MEMBERS OF THE CHICAGO
                   POLICE DEPARTMENT for Excessive Force

        23.     Plaintiff HAUSLEY incorporates and alleges paragraphs 1-22, as though set forth

herein in their entirety.

        24.     The force used by defendant UNKNOWN MEMBER OF THE CHICAGO

POLICE DEPARTMENT depicted in Exhibit A in striking plaintiff HAUSLEY with his

nightstick, causing injuries for which plaintiff HAUSLEY sought medical treatment, and by the

UNKNOWN MEMBER OF THE CHICAGO POLICE DEPARTMENT in grabbing plaintiff,

was excessive, unnecessary, unreasonable, and without legal cause.


                                                  4
         Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 5 of 10 PageID #:5




                             Direct liability and failure to intervene

          25.   UNKNOWN MEMBERS OF THE CHICAGO POLICE DEPARTMENT who

struck plaintiff and grabbed him are directly liable for their own actions in the use of excessive

force.

          26.   Other UNKNOWN MEMBERS OF THE CHICAGO POLICE DEPARTMENT

who were present at the time had reason to know that plaintiff was subjected to constitutional

violations by other officers, all unjustifiably and without legal cause.

          27.   Said defendants had a reasonable opportunity to prevent said unconstitutional acts

from occurring, but failed to intervene.

          28.   By reason of the conduct of defendants UNKNOWN MEMBERS OF THE

CHICAGO POLICE DEPARTMENT, plaintiff HAUSLEY was deprived of rights, privileges,

and immunities secured to him by the Fourth and Fourteenth Amendments to the Constitution of

the United States and laws enacted thereunder. Therefore, UNKNOWN MEMBERS OF THE

CHICAGO POLICE DEPARTMENT are liable to plaintiff HAUSLEY pursuant to 42 U.S.C. §

1983.

                                   COUNT II
  Plaintiff HAUSLEY Against Defendant UNKNOWN MEMBERS OF THE CHICAGO
               POLICE DEPARTMENT for First Amendment Violation

          29.   Plaintiff HAUSLEY incorporates and alleges paragraphs 1-22, as though set forth

herein in their entirety.

          30.   The abusive conduct by defendant UNKNOWN MEMBERS OF THE CHICAGO

POLICE DEPARTMENT was a direct result of and in retaliation for plaintiff’s criticism in

public of police conduct towards a group of citizens.


                                                  5
      Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 6 of 10 PageID #:6




       31.     Plaintiff’s statements in exercise of his constitutional right to free speech were a

substantial and motivating factor in defendants’ adverse action.

       32.     Criticism of public officials lies at the very core of speech protected by the First

Amendment, and retaliation by a government actor in response to such an exercise of First

Amendment rights forms a basis for § 1983 liability.

       33.     Defendants’ adverse action in striking, threatening, and abusing plaintiff caused

him to suffer an injury which would chill a person of ordinary firmness from continuing in the

exercise of the right to free speech.

                              Direct liability and failure to intervene

       34.     UNKNOWN MEMBERS OF THE CHICAGO POLICE DEPARTMENT who

acted in retaliation for plaintiff’s criticism in public of police conduct, including the sergeant

depicted in Exhibit A, are directly liable for their own actions in violating plaintiff’s First

Amendment rights.

       35.     Other UNKNOWN MEMBERS OF THE CHICAGO POLICE DEPARTMENT

who were present at the time had reason to know that plaintiff was subjected to constitutional

violations by other officers, all unjustifiably and without legal cause.

       36.     Said defendants had a reasonable opportunity to prevent said unconstitutional acts

from occurring, but failed to intervene.

       37.     By reason of the conduct of defendant UNKNOWN MEMBERS OF THE

CHICAGO POLICE DEPARTMENT, plaintiff HAUSLEY was deprived of rights, privileges,

and immunities secured to him by the First and Fourteenth Amendments to the Constitution of

the United States and laws enacted thereunder. Therefore, UNKNOWN MEMBERS OF THE


                                                   6
        Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 7 of 10 PageID #:7




CHICAGO POLICE DEPARTMENT are liable to plaintiff HAUSLEY pursuant to 42 U.S.C. §

1983.

                                       COUNT III
   Plaintiff HAUSLEY Against Defendant CITY OF CHICAGO for State Supplemental
               Claim of Failure to Reasonably Train, Supervise, and Retain

         38.    Plaintiff HAUSLEY incorporates and alleges paragraphs 1-22, as though set forth

herein in their entirety.

         39.    Defendant UNKNOWN MEMBERS OF THE CHICAGO POLICE

DEPARTMENT, including the sergeant depicted in Exhibit A, engaged in willful and wanton

conduct in their mismanagement of a group of citizens, in their use of excessive force, in their

emotional response to public criticism, in their inability to de-escalate a tense situation, and in

their lack of diversity sensitivity.

         40.    Defendant UNKNOWN MEMBERS OF THE CHICAGO POLICE

DEPARTMENT engaged in a course of conduct which showed an actual or deliberate intention

to cause harm or which, if not intentional, showed an utter indifference to or conscious disregard

for the safety of others or their property.

         41.    As the employer, the CITY OF CHICAGO failed to properly train, supervise,

control, instruct and possibly terminate its police officer employees when engaged in situations

such as what occurred on July 25, 2020, which enabled and furthered the willful and wanton

conduct.

         42.    Defendant CITY OF CHICAGO is liable to plaintiff HAUSLEY under Illinois

law for the state supplemental claim of negligent training, supervision, and/or retention.




                                                  7
      Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 8 of 10 PageID #:8



                                    Count IV
  Plaintiff HAUSLEY Against Defendant UNKNOWN MEMBERS OF THE CHICAGO
  POLICE DEPARTMENT and CITY OF CHICAGO for State Supplemental Claim of
                                     Battery

        43.     Plaintiff HAUSLEY incorporates and alleges paragraphs 1-22, as though set forth

herein in their entirety.

        44      The physical contact by defendant UNKNOWN MEMBER OF THE CHICAGO

POLICE DEPARTMENT (depicted in Exhibit A) in striking plaintiff HAUSLEY with his

nightstick, causing injuries for which plaintiff HAUSLEY required medical treatment, and by the

UNKNOWN MEMBER OF THE CHICAGO POLICE DEPARTMENT who grabbed plaintiff

HAUSLEY, were offensive and injurious, and against plaintiff HAUSLEY’s will.

        45.     Defendant UNKNOWN MEMBERS OF THE CHICAGO POLICE

DEPARTMENT, including the sergeant depicted in Exhibit A, are liable to plaintiff HAUSLEY

under Illinois law for the state supplemental claim of battery.

        46.     Defendant CITY OF CHICAGO as the employer is liable to plaintiff pursuant to

the doctrine of respondeat superior.

                                    COUNT V
  Plaintiff HAUSLEY Against Defendant UNKNOWN MEMBERS OF THE CHICAGO
  POLICE DEPARTMENT and CITY OF CHICAGO for State Supplemental Claim of
                                     Assault

        47.     Plaintiff HAUSLEY incorporates and alleges paragraphs 1-22, as though set forth

herein in their entirety.

        48.     Defendant UNKNOWN MEMBERS OF THE CHICAGO POLICE

DEPARTMENT, including the sergeant depicted in Exhibit A, engaged in conduct, including

threatening words and threatening gestures, which placed plaintiff HAUSLEY in reasonable



                                                 8
      Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 9 of 10 PageID #:9



apprehension of receiving a battery. Plaintiff was in reasonable fear not only of a physical attack,

but of being forcibly arrested and formally charged with crimes, for no reason.

        49.     Defendant UNKNOWN MEMBERS OF THE CHICAGO POLICE

DEPARTMENT, including the sergeant depicted in Exhibit A, are liable to plaintiff HAUSLEY

under Illinois law for the state supplemental claim of assault.

        50.     Defendant CITY OF CHICAGO is liable to plaintiff pursuant to the doctrine of

respondeat superior.

                                    COUNT VI
     Plaintiff HAUSLEY Against Defendant CITY OF CHICAGO for Indemnification
                                (735 ILCS 10/9-102)

        51.     Plaintiff HAUSLEY incorporates and alleges paragraphs 1-22, as though set forth

herein in their entirety.

        52.     In Illinois, public entities are directed to pay any tort judgment for compensatory

damages for which employees are liable within the scope of their employment activities.

        53.     Defendant UNKNOWN MEMBERS OF THE CHICAGO POLICE

DEPARTMENT were employees of the CITY OF CHICAGO and acted within the scope of their

employment in committing the misconduct described herein.

        54.     Defendant CITY OF CHICAGO is thus liable under the theory of indemnification.

        WHEREFORE, plaintiff, SIR JOHN HAUSLEY, requests judgment as follows against

defendant UNKNOWN MEMBERS OF THE CHICAGO POLICE DEPARTMENT and CITY

OF CHICAGO, in the claims set forth above, and specifically:

                A.      That defendants be required to pay plaintiff general damages, including
                        emotional distress, in a sum to be ascertained at a trial of this matter;

                B.      That defendants be required to pay plaintiff special damages, in a sum to
                        be ascertained at a trial of this matter;

                                                  9
    Case: 1:21-cv-03929 Document #: 1 Filed: 07/23/21 Page 10 of 10 PageID #:10



               C.        That defendant UNKNOWN MEMBERS OF THE CHICAGO POLICE
                         DEPARTMENT be required to pay plaintiff punitive damages in a sum to
                         be ascertained at a trial of this matter;

               D.        That defendants be required to pay plaintiff’s attorneys’ fees pursuant to
                         42. U.S.C. § 1988, the Equal Access to Justice Act, or any other applicable
                         provision;

               E.        That defendants be required to pay plaintiff’s costs of the suit herein
                         incurred; and

               F.        That plaintiff be granted such other and further relief as this Court may
                         deem just and proper.

Plaintiff hereby requests a TRIAL BY JURY.

Dated: July 23, 2021                                              /s/   Irene K. Dymkar
                                                                        Irene K. Dymkar

Plaintiff’s Attorneys:

Irene K. Dymkar
Shamoyita M. DasGupta
Attorneys for Plaintiff
Law Offices of Irene K. Dymkar
53 W. Jackson, Suite 733
Chicago, IL 60604
(312) 345-0123




                                                   10
